r.           06/03/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0289


                                         DA 20-0289
                                                                      FLED
 STATE OF MONTANA,                                                     JUN 0 2 2020
                                                                     Bowe n Greenwood
                                                                   Clerk of Supreme Court
              Plaintiff and Appellee,                                 State of Montana



       v.                                                          ORDER

 THOMAS FRENCH,

              Defendant and Appellant.



       In a May 5, 2020 Order, this Court denied self-represented Petitioner Thomas
French's petition for an out-of-time appeal. We stated that French did not comply with the
Montana Rules ofAppellate Procedure; did not present a verified or notarized petition; and
did not give much information about his criminal conviction. French has since filed
another petition for an out-of-time appeal.
       French provides an unverified petition again with the same grounds as before: that
his attorney failed to file an appeal even though he asked his counsel to do so. He adds
that he was sentenced to the Montana State Prison for sixty years with no time suspended
for sexual intercourse without consent. He states that he did not receive a copy of the
judgment. French asserts that he has a viable issue for appeal because he entered an Alford
plea in his criminal case which the Montana Code Annotated "has an express statutory
prohibition and cannot be taken when one has been charged with sexual intercourse without
consent." He concludes that his Alford plea is invalid and requests appointment ofcounsel.
French does not provide the statutory section.
       We secured a copy of French's sentencing judgment. On September 30, 2019, the
Twenty-First Judicial District Court, Ravalli County, accepted French's guilty pleas by
way ofAlfordpleal to two counts offelony sexual intercourse without consent, pursuant to
§ 45-5-503(1)(3)(a), MCA (2013), and § 45-5-503(1),(2), MCA (2015).


1 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160(1970).
       French is incorrect in his assertion. No statutory prohibition exists for a district
court to accept a guilty plea by way ofAlford to a sexual offense, such as sexual intercourse
without consent. Both the 2013 and 2015 versions of § 46-12-212, MCA, allow such a
plea, given a factual basis. These Alford pleas are still guilty pleas. Lawrence v. Guyer,
2019 MT 74, ¶¶ 8-9, 395 Mont. 222, 440 P.3d 1. A plea by way ofAlford is not the same
as a plea of nolo contendere, which is barred by statute for a sexual offense. Section 46-
12-204(4), MCA;Lawrence, ¶¶ 5, 9.
       This Court has already decided that French's out-of-time appeal cannot proceed.
"Unless otherwise ordered, the supreme court's dismissal of an appeal or cross-appeal is
with prejudice and constitutes the final judgment of the supreme court." M. R. App. P.
19(2). Although not stated, this Court's previous denial of his out-of-time appeal is with
prejudice. It is also dispositive here. Accordingly,
      IT IS ORDERED that French's Petition for Out-of-Time Appeal is DENIED and
DISMISSED with prejudice.
      IT IS FURTHER ORDERED that French's Request for Appointment of Counsel is
DENIED, as' moot.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Thomas French personally,.
      DAIED this Z.--     day of June, 2020.




                                                                  Justices
                                             2